Citation Nr: 0431443	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  99-20 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with degenerative changes, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to service connection for avascular necrosis, 
right hip, as secondary to the veteran's service-connected 
lumbosacral strain with degenerative changes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from July 1968 until July 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from February 1988 and June 2002 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Detroit, Michigan.  Although an October 1989 rating 
decision granted an increased 10 percent rating for the 
disability at issue, it did not represent a grant of the 
maximum schedular evaluation.  As such, the appeal may not 
have been considered resolved by the assignment of the 
increased 10 percent rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has reviewed the claims file and determines that 
additional development is required prior to adjudication of 
the veteran's claims.  This will be elaborated upon below.

First, the veteran is claiming entitlement to an increased 
rating for lumbosacral strain with degenerative changes.  It 
is observed that the diagnostic criteria for all disabilities 
of the spine were recently amended effective September 26, 
2003.  The veteran has not been notified of this change, nor 
has the RO considered the revised provisions in deciding his 
claim.  Under the VCAA and Quartuccio, the veteran must be 
made aware of the change in the law.  Moreover, the RO should 
readjudicate this issue in light of the revised regulations 
for spine disabilities.  Additionally, because the last VA 
examination concerning the spine occurred in June 2000, over 
4 years ago, another evaluation should be scheduled prior to 
RO readjudication.    

The veteran is also claiming entitlement to service 
connection for avascular necrosis, right hip, as secondary to 
his low back disability.  It is noted that the claims file 
contains medical opinions discussing the etiology of his 
right hip condition.  One such opinion was offered by a VA 
examination in June 2000 and clarified in a November 2001 
addendum.  However, the opinion addresses only the 
possibility of direct service connection.  Specifically, in 
the November 2001 statement, the VA examiner found that the 
veteran's in-service injury was not likely to have produced 
trauma to the right hip joint.  He also observed that, 
historically, the veteran has not been treated for a hip 
condition, but rather for a back condition.  Furthermore, he 
commented that "(i)f one has to assume that there is a 
direct relationship between the injury of 1969 and the first 
finding of avascular necrosis in 1998, the changes in the 
femoral head would be enormously more than what have been 
reported."  

The purpose of eliciting the VA opinion was to determine the 
likelihood that the veteran's presently diagnosed right hip 
condition could have been caused over time due to the effects 
of his service-connected back disability.  Thus, whether the 
initial trauma during service is consistent with a present 
right hip problem is not relevant to the inquiry at hand.  
Further, the absence of historical treatment for right hip 
problems is also not very relevant, or at least not 
conclusive, in the case of secondary claims such as this one.  
Indeed, by focusing solely on the in-service trauma, the VA 
examiner failed to respond to the pivotal inquiry, namely 
whether it is at least as likely as not that the veteran's 
currently diagnosed avascular necrosis of the right hip was 
proximately due to or the result of his service-connected 
lumbosacral strain with degenerative changes.  

The Board also notes that various letters written by private 
physician N. R., M.D. are of record.  Much like the VA 
opinion, these communications focus on whether the veteran's 
right hip condition was directly attributable to military 
service.  Dr. N. R. found such a nexus in a September 1999 
letter.  Further, in an October 2002 letter, he explained 
that the in-service fall resulted in a crush injury.  Such 
injury predisposed the veteran to a faster development of 
problems that would include osteoarthritis to the hip, as 
well as vascular necrosis.  

While Dr. N. R.'s opinions are favorable to the veteran, they 
are in direct conflict with the November 2001 VA opinion 
finding that his avascular necrosis was not a likely result 
of his in-service injury.  Based on the inconsistent 
information of record, it is not possible to render an 
informed decision at this time.  Rather, the Board finds that 
the most appropriate course of action is to elicit another 
opinion, from a different VA examiner, as to the issue of 
secondary service connection.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected lumbosacral strain with 
degenerative arthritis.  Any and all 
necessary tests should be accomplished, 
to include complete range of motion 
testing by use of a goniometer.  The 
examiner should comment as to whether 
there is any additional functional 
impairment as due to factors such as 
pain, weakness, fatigability and 
incoordination.  The examiner is also 
asked to express an opinion as to whether 
it is at least as likely as not that the 
veteran's avascular necrosis, right hip, 
is proximately due to or the result of 
his service-connected lumbosacral strain 
with degenerative changes.  A clear 
rationale should be provided.   
Additionally, the examiner should also 
address whether it is at least as likely 
as not that the veteran's avascular 
necrosis was incurred as a result of his 
in-service injury.  To the extent 
possible, the examiner should attempt to 
reconcile the conflicting etiological 
opinions presently of record.  The 
October 2002 letters written by N. R., 
M.D., should be specifically addressed.

The claims file must be reviewed in 
conjunction with the examination.  
Moreover, the report of examination 
should clearly indicate that the claims 
folder was indeed reviewed. 

2.  Upon completion of the above, the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  Such 
readjudication should reflect 
consideration of the revised diagnostic 
provisions pertaining to the spine, 
effective September 23, 2002, and 
September 26, 2003, as applicable.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The supplemental statement of 
the case must include the revised 
diagnostic provisions for disabilities of 
the spine, effective September 23, 2002, 
and September 26, 2003.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




